Mr. Chief Justice Shepard
delivered the opinion of the Court:
Modern legislation generally authorizes the setting aside of judgments at law after term, and the granting of new trials for good cause shown in petitions therefor addressed to the court rendering the judgment complained of. These remedies, by reason of their justice and efficacy, have largely superseded the practice of resorting to equity to obtain injunctions against the executions of such judgments. Their consequences are not so serious as those resulting from perpetual injunctions against executions, which forever conclude the plaintiffs in the judgments enjoined; for the extent of the relief obtained throxigh the statutory remedies is to reopen the case for another trial of the issues by a jury in the same court. The plaintiff in judgment is afforded a chance to try the truth and weight of the newly discovered evidence, if that be the ground of relief, or to retry the case on its merits, if, by accident or fraud, the opposing party may have been deprived of a fair trial in the first instance.
There is no statute governing the proceedings in this jurisdiction in such cases, and the equity jurisdiction remains unaffected. It is well settled that it is within that jurisdiction to restrain a party from availing himself of a judgment obtained at law, if it be made clearly to appear that there are facts which prove it to be against conscience, which facts the *298complaining party was prevented from availing himself of on the trial at law by fraud or accident, unmixed with any fault or negligence of himself or his counsel or agents. Marine Ins. Co. v. Hodgson, 7 Cranch, 332-336, 3 L. ed. 362, 363; Hendrickson v. Hinckley, 17 How. 443-445, 15 L. ed. 123, 124; Crim v. Handley, 94 U. S. 652-659, 24 L. ed. 216-219; United States v. Throckmorton, 98 U. S. 61-65, 25 L. ed. 93-95.
The importance and value of the settled maxims of public policy, that there shall be an end of litigation, or that repeated litigation between the same parties in regard to the same subject of controversy shall be prevented, make it an imperative condition of such relief that the party seeking it shall make it clearly appear that he had a good defense to the action, which, by fraud or accident, he was prevented from making, and also that there was neither fault nor negligence on his part. In the language of the court of appeals of New York: “The conditions under which such claims can be supported require at least the proof of extraordinary circumstances, the absence of laches, and the establishment of a case showing no reasonable doubt as to the conclusiveness of the discovered proof, the justice of the claim, and the merits of the controversy.” New York v. Brady, 115 N. Y. 599-607, 22 N. E. 237.
Assuming, for the moment, that the newly discovered evidence elicited from the witness Henderson would be sufficient ground for restraining execution of the judgment as decreed in this case, it was incumbent upon the plaintiffs to prove, as well as allege, that the failure to discover evidence of the truth of the libelous charges, and plead the same by way of defense, was not through their own fault or failure of diligence. In our opinion they have not discharged this obligation. The publication assailed the fairness and integrity of the State’s attorney, accusing him of using his position for the purpose of oppression and extortion, and was grossly libelous. Plaintiffs, as defendants in that action, denied that the publication was made by them or their authority or investigation. They did not plead the truth of the charges. In the trial they attempted to show the truth of the charges on the cross-examination of the plain*299tiff in the case. The evidence was rejected, and rightly so, because there was no plea to warrant its introduction. Pickford v. Talbott, 28 App. D. C. 498-505, s. c. 211 U. S. 199-208, 53 L. ed. 146-150, 29 Sup. Ct. Rep. 75.
The bill for injunction alleges as the reason for the failure so to plead, that the parties had made diligent efforts to discover evidence to support such a defense, which proved futile, and had,- in consequence, been advised by their counsel that to plead justification without some proof in support of the plea would possibly prejudice their case through a probable aggravation of the damages. This was a fact in issue, and constitutes an essential foundation for the relief sought. A careful examination of the record discloses no evidence whatever in support of the allegation. One of the plaintiffs, Walter, was not offered as a witness at all, even to contradict the evidence of the witness Hudson (one of the parties charged with the conspiracy to extort money from him and Pickford through the prosecution in Maryland), to the effect that Walter had offered him $500 for an affidavit of facts in support of the bill. Neither Pickford nor his leading counsel in the action for libel, who were witnesses, testified to a single fact tending to show that there had been any effort to discover evidence of the truth of the charges, or any advice not to plead justification because of the failure to discover evidence to support it.
This opinion might well have ended here, but the importance of the case and the questions involved warrant, the discussion of other points.
Assuming, now, that the facts elicited from the lately discovered witness could not reasonably have been discovered before, that there was no lack of diligence in searching for like evidence, and that there was no fault or mistake in omitting to plead, we pass to the question: Is that evidence so certain and'conclusive that it would, without reasonable doubt, have determined the action for libel in defendant’s favor, could it then have been made available ?
It must be borne in mind that the burden of proof of such facts would be upon the party pleading them. The witness, *300Judge Henderson, testified to a conversation had with Talbott about nine years before, of which he had no memorandum to refresh his memory. The difficulty of being able to report accurately an oral statement made to one, especially after a lapse of years, is too well known to require comment. Moreover, the testimony of the witness shows that he could not be equally certain in respect of some other conversations relating to the prosecution, then depending in his court. Talbott as a witness on his own behalf expressly denied making the statements attributed to him, but testified to having discussed certain questions of law relating to the form of the indictment, and the extradition proceedings thereon. He also expressly denied any arrangement made or contemplated Avith anyone, by which the was or expected to receive any pecuniary benefit from the prosecution of the several indicted persons. Considering the ordinary laws that govern human conduct, it would, under ordinary conditions, seem improbable that a lawyer of any capacity, holding the important office of State’s attorney, would, without apparent motive, deliberately make a statement to anyone, much less the judge of his circuit, that he was using the poAvers and opportunities of his office for private gain. The plaintiffs, appreciating this, allege it as one of the reasons why they made no inquiries to ascertain if such was the case. Again, the impression which the witness now has of the omrersation would seem, in a measure at least, not to have been so strong at the time. It does not appear that he rebuked the attorney, or warned him that the case must be promptly tried or dismissed. No notice Avas given to the members of the bar that the conduct of the attorney might be investigated; the'reason being that he did not care to do anything that might incur his enmity. When the indictment was called for trial, the request of postponement by Talbott was not denied, but offered to be granted upon condition that, if not ready on the postponed date, the defendants should have a verdict of not guilty. KnoAving of the pending action for the libel, no information was given of this important fact, in the interest of justice.
We are not undertaking to say that the testimony is not to *301be believed, but to call attention to the circumstances that a jury would have been called upon to consider, had it been submitted to them, with the burden of proof explained.
In the light of all the circumstances mentioned, we cannot concur with the learned justice below in the conviction that, had this testimony all been before the jury, a different verdict would necessarily have been the result. It might have been so; but the possibility, or probability even, that a jury might have been influenced thereto, is not sufficient to warrant a decree forever enjoining the execution of a judgment regularly obtained in a court of law. There ought to be no reasonable doubt as to the result.
We have considered this case upon the assumption of the undoubted jurisdiction of equity to restrain the enforcement of a judgment at law, but we are not unmindful of the fact that it is not a perfectly settled question that the jurisdiction is not forbidden by the 7th Amendment, which declares that “no fact tried by a jury shall be otherwise examined in any court of the United States, than according to the rules of the common law.” The point was made in the Supreme Court of the United States in the case of Fidelity Mut. L. Ins. Co. v. Clark, 203 U. S. 64-73, 51 L. ed. 91-95, 27 Sup. Ct. Rep. 19, but was not found necessary to be decided; nor is it here.
For the reasons assigned, the decree will be reversed, with costs, and the cause remanded to the equity court, with direction to dismiss the bill. Reversed.
On application of the appellee, an appeal to the Supreme Court of the United States was allowed, February 8, 1911.